Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 15-20) and cancellation of non-elected claims 11-14 and 21-26 in the reply filed on 06/07/2022 is acknowledged.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, “The method of claim 7 further comprising: receiving the second confidential public key and signed data that is signed using the second confidential private key
verifying, using the second confidential public key, that the data was signed using the second confidential private key.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
Claim 17 lacks disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Claim 17 recites, “sign the hash with the first well-known public key.” However, paragraph 0047 of the published specification only discloses signing a combined hash of the two nonces and confidential certificate with the confidential private key of Party A (“CI.priv.sub.A”). The specification fails to disclose how the hash is signed with the well-known public key of Party A and it is unclear how Party B of the claimed method and system would verify a signature signed with the well-known public key without access to the well-known private key of Party A.
For purposes of examination, the above limitation will be interpreted as “sign the hash with the first confidential private key.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative Term
The term “well-known” in claims 1, 5, 7, 15, and 17-18 is a relative term which renders the claim indefinite. The term “well-known” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, it is unclear what meaning the term has in the context of the claims (e.g. well-known private key).
Claims 2-4, 6, 8-10, 16, and 19-20 are also rejected due to their dependence on at least claim 1 or 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 10, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2013/0145151; “Brown”).
Regarding claims 1 and 15, Brown discloses: A method and system performed by one or more computing systems for creating a confidential identity for a first entity, the method comprising:
generating a first confidential public/private key pair ("short-term public/private key pair") that includes a first confidential public key and a first confidential private key (Fig. 3, 0036);
generating a first confidential identity certificate ("derived certificate"), the first confidential identity certificate including the first confidential public key and a first well-known name ("short-term identity") of the first entity (Fig. 2-3, 0037-0038);
and signing the first confidential identity certificate with a first well-known private key ("long-term private key") of the first entity, a first well-known public key and the first well-known private key composing a first well-known public/private key pair (Fig. 2-3, 0028-0030, 0037).
Regarding claim 5, Brown discloses all limitations of claim 1. Brown further discloses: wherein the first well-known public key and the first well-known name are specified in a first well-known identity certificate of the first entity that is signed by a certificate authority (Fig. 2, 0028-0031).
Regarding claim 7, Brown discloses all limitations of claim 1. Brown further discloses: receiving from a second entity a signed second confidential identity certificate that includes a second confidential public key of the second entity and a second well-known name of the second entity, the second confidential public key and a second confidential private key composing a second confidential public/private key pair (Fig. 2-4, 0041, 0048-0049, 0057);
verifying, using a second well-known public key of the second entity, that the received signed second confidential identity certificate was signed by the second entity (Fig. 2, Fig. 4, 0041, 0050, 0057);
and storing the second confidential public key for identifying the second entity based on the second confidential public key (Fig. 2, Fig. 4, 0041, 0050, 0057).
Regarding claim 10, Brown discloses all limitations of claim 1. Brown further discloses: wherein multiple first confidential identity certificates are generated for signing different data (0042-0044).
Regarding claim 16, Brown discloses all limitations of claim 15. Brown further discloses: wherein the signing also signs a combination of the first confidential public key and an identifier of the first entity wherein the signed combination forms a first confidential identity certificate (Fig. 2-3, 0028-0030, 0037-0038).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  2-4, 6, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Xiao et al. (US 2010/0161817; “Xiao”).
Regarding claim 2, Brown discloses all limitations of claim 1.
Brown does not disclose: generating a first nonce;
receiving from a second entity a second nonce;
sending to the second entity the first nonce;
signing the first nonce and the second nonce;
and sending to the second entity the signed first nonce and second nonce.
However, in the same field of endeavor, Xiao discloses: generating a first nonce (“Nonce-J”);
receiving from a second entity a second nonce (“Nonce-V”);
sending to the second entity the first nonce;
signing the first nonce and the second nonce (“SIG-J”);
and sending to the second entity the signed first nonce and second nonce (Fig. 5, 0068).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 disclosed by Brown by including generating, receiving, and signing challenge/response nonces as disclosed by Xiao. One of ordinary skill in the art would have been motivated to make this modification to prove aliveness and verify sender/receiver identities (Xiao 0068).
Regarding claim 3, Brown in view of Xiao discloses all limitations of claim 2. Xiao further discloses: wherein the signing of the first confidential identity certificate and the signing of the first nonce and the second nonce are performed by signing a combination of the first confidential identity certificate and the first nonce and the second nonce (Fig. 5, 0068 "SIG-J").
Regarding claim 4, Brown in view of Xiao discloses all limitations of claim 2. Xiao further discloses: wherein the signing of the first nonce and the second nonce is performed by signing a hash of the first nonce and the second nonce (Fig. 5, 0068 "SIG-J").
Regarding claim 6, Brown discloses all limitations of claim 1. 
Brown does not disclose: signing data using the first confidential private key so that a second entity when presented with the signed data and the first confidential public key can verify that the signed data was signed using the first confidential private key.
However, in the same field of endeavor, Xiao discloses: signing data using the first confidential private key so that a second entity when presented with the signed data and the first confidential public key can verify that the signed data was signed using the first confidential private key (0047, 0052).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 disclosed by Brown by including signing data using the private key so another entity can verify their identity as disclosed by Xiao. One of ordinary skill in the art would have been motivated to make this modification to independently verify the identity of the first entity (Xiao 0047).
Regarding claim 8, Brown discloses all limitations of claim 7.
Brown does not disclose: receiving the second confidential public key and signed data that is signed using the second confidential private key and;
and verifying, using the second confidential public key, that the data was signed using the second confidential private key.
However, in the same field of endeavor, Xiao discloses: receiving the second confidential public key and signed data that is signed using the second confidential private key and (0047, 0052);
and verifying, using the second confidential public key, that the data was signed using the second confidential private key (0047, 0052).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8 disclosed by Brown by including signing data using the private key so another entity can verify their identity as disclosed by Xiao. One of ordinary skill in the art would have been motivated to make this modification to independently verify the identity of the first entity (Xiao 0047).
Regarding claim 17, Brown discloses all limitations of claim 1.
Brown does not disclose: generate a hash derived from the first confidential public key, a first nonce, and a second nonce, the first nonce being generated by the first entity and the second nonce being generated by a second entity;
and sign the hash with the first well-known public key.
However, in the same field of endeavor, Xiao discloses: generate a hash derived from the first confidential public key, a first nonce, and a second nonce, the first nonce being generated by the first entity and the second nonce being generated by a second entity;
and sign the hash with the first well-known public key (Fig. 5, 0068 “SIG-J”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17 disclosed by Brown by including generating, receiving, and signing challenge/response nonces as disclosed by Xiao. One of ordinary skill in the art would have been motivated to make this modification to prove aliveness and verify sender/receiver identities (Xiao 0068).
Claims 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Xiao as applied to claims 8 and 15 above, and further in view of Nakamoto (“Bitcoin: A Peer-to-Peer Electronic Cash System”; “Nakamoto”).
Regarding claim 9, Brown in view of Xiao discloses all limitations of claim 8.
Brown in view of Xiao does not disclose: wherein the signed data is a transaction to which the second entity is a party, the transaction including the second confidential public key.
However, in the same field of endeavor, Nakamoto discloses: wherein the signed data is a transaction to which the second entity is a party, the transaction including the second confidential public key (Page 2 "2. Transactions").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 disclosed by Brown in view of Xiao by including signing a transaction as disclosed by Nakamoto. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 18, Brown discloses all limitations of claim 15.
Brown does not disclose: generate a signed transaction that includes the first confidential public key, the signed transaction signed using the first confidential private key;
and provide to a second entity the signed first confidential public key so that the second entity can confirm that the first entity signed the transaction using the first confidential private key and can determine that the signed first confidential public key was signed using the first well-known private key.
However, in the same field of endeavor, Xiao discloses: generate a signed [message] that includes the first confidential public key, the signed [message] signed using the first confidential private key (0047, 0052);
and provide to a second entity the signed first confidential public key so that the second entity can confirm that the first entity signed the [message] using the first confidential private key and can determine that the signed first confidential public key was signed using the first well-known private key (0047, 0052).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 18 disclosed by Brown by including signing data using the private key so another entity can verify their identity as disclosed by Xiao. One of ordinary skill in the art would have been motivated to make this modification to independently verify the identity of the first entity (Xiao 0047).
Brown in view of Xiao does not disclose: generate a signed transaction...
However, in the same field of endeavor, Nakamoto discloses: generate a signed transaction that includes the first confidential public key, the signed transaction signed using the first confidential private key (Page 2 "2. Transactions");
and provide to a second entity the signed first confidential public key so that the second entity can confirm that the first entity signed the transaction using the first confidential private key and can determine that the signed first confidential public key was signed using the first well-known private key (Page 2 "2. Transactions").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 18 disclosed by Brown in view of Xiao by including signing a transaction as disclosed by Nakamoto. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 19, Brown in view of Xiao and Nakamoto discloses all limitations of claim 18. Nakamoto further discloses: record the transaction in a distributed ledger (Page 2 "2. Transactions", Page 3 "5. Network").
Regarding claim 20, Brown in view of Xiao and Nakamoto discloses all limitations of claim 18. Nakamoto further discloses: wherein output of the signed transaction is input to another transaction (Page 2 "2. Transactions").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (USP 7096204) discloses a method for brokering a transaction using temporary user identities. The method further include authenticating the user through a certificate challenge/response protocol via a smartcard device.
	Gasparini (USP 11025436) discloses a system and method for a self-authenticating identity to allow identity verification via public key binding without involvement of a third party.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685